TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED FEBRUARY 14, 2019



                                    NO. 03-19-00048-CV


                                  A. R. and S. R., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


        APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
        DISMISSED ON APPELLANT’S MOTION—OPINION BY JUSTICE TRIANA



This is an appeal from the order signed by the district court on January 11, 2019. A.R. and S.R.

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.